 1                                                             Honorable Marsha J. Pechman
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                 WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 8   BOARD OF TRUSTEES OF THE          Case No. 2:19-cv-00028-MJP
     EMPLOYEE PAINTERS’ TRUST; BOARD
 9   OF TRUSTEES OF THE WESTERN
     GLAZIERS RETIREMENT FUND; BOARD   JUDGMENT
10   OF TRUSTEES OF THE DISTRICT
     COUNCIL NO. 5 APPRENTICESHIP AND
11   TRAINING TRUST FUND; BOARD OF
     TRUSTEES OF THE WASHINGTON
12   CONSTRUCTION INDUSTRY SUBSTANCE
     ABUSE PROGRAM; BOARD OF TRUSTEES
13   OF THE PAINTERS AND ALLIED TRADES
     LABOR-MANAGEMENT COOPERATION
14   INITIATIVE; WESTERN WASHINGTON
     GLAZIERS ORG FUND; WESTERN
15   WASHINGTON GLAZIERS MRP; and
     INTERNATIONAL UNION OF PAINTERS
16   AND ALLIED TRADES DISTRICT
     COUNCIL NO. 5,
17
                         Plaintiffs,
18
           vs.
19
     ADKISON GLAZING SERVICES, LLC, a
20   Washington limited liability company;
     WILLIAM P. ADKISON and APRIL M.
21   ADKISON, individually and the marital
     community comprised thereof; and WESTERN
22   SURETY CO., a South Dakota corporation,
23                       Defendants.
24
           Based upon the stipulated motion of the parties, judgment is hereby entered as follows:
25




     Judgment
     (Case No. 2:19-cv-00028-MJP)
                                                   1
                                      SUMMARY OF JUDGMENT
 1
                  1. Plaintiffs:                    Board of Trustees of the Employee
 2                                                     Painters’ Trust;
                                                    Board of Trustees of the Western
 3                                                     Glaziers Retirement Fund;
                                                    Board of Trustees of the District
 4                                                     Council No. 5 Apprenticeship and
                                                       Training Trust Fund;
 5                                                  Board of Trustees of the Washington
                                                       Construction Industry Substance
 6                                                     Abuse Program;
                                                    Board of Trustees of the Painters and
 7                                                     Allied Trades Labor-Management
                                                       Cooperation Initiative;
 8                                                  Western Washington Glaziers Org
                                                       Fund; Western Washington Glaziers
 9                                                     MRP; and
                                                    International Union of Painters and
10                                                     Allied Trades District Council No. 5
                  2. Defendant:                     Adkison Glazing Services, LLC, a
11                                                     Washington limited liability company
12                3. Delinquent Contributions:                              $20,772.10
13                4. Liquidated Damages:                                     $2,979.31
14                5. Pre-Judgment Interest:                                  $2,172.54
15                6. Attorneys’ Fees and Costs:                             $19,316.96
16                7. Total Judgment Amount:                                 $45,240.91
17                8. Post-Judgment Interest:        On the delinquent contributions, at the
                                                      rates fixed by the applicable Trust
18                                                    Agreement until paid;
                                                    On all remaining judgment amounts, at
19                                                    the rate fixed under 28 U.S.C. § 1961.
20                9. Attorneys for                  Michael A. Urban, WSBA No. 20251
                     Plaintiffs:                    Sean W. McDonald, WSBA No. 42541
21                                                  THE URBAN LAW FIRM
22                10. Attorney for                  VanNoy Culpepper, WSBA No. 11565
                      Defendant:
23

24          Pursuant to the Parties’ Stipulated Motion for Entry of Judgment, and the Court having
25   considered the pleadings on file, and otherwise being generally advised, it is hereby




     Judgment
     (Case No. 2:19-cv-00028-MJP)
                                                     2
 1          ORDERED that Plaintiffs be awarded Judgment as follows:

 2          (1)      against Adkison Glazing Services, LLC, for recovery of delinquent fringe benefits

 3                   contributions in the amount of $20,772.10; liquidated damages in the amount of

 4                   $2,979.31; pre-judgment interest in the amount of $2,172.54, and Plaintiffs’

 5                   attorney’s fees and costs in the amount of $19,316.96, for a total of $45,240.91;

 6          (2)      Post-judgment interest on the delinquent contributions shall accrue at the rates

 7                   fixed by the applicable Trust Agreement until paid;

 8          (3)      Post-judgment interest on all remaining judgment amounts shall accrue at the rate
 9                   fixed under 28 U.S.C. § 1961.
10          IT IS FURTHER ORDERED that claims against the remaining defendants having been
11   dismissed, this judgment is hereby entered immediately and constitutes the final judgment of the
12   Court in this case.
13          IT IS FURTHERED ORDERED that the Clerk of Court is directed to close this case.
14                                                         Dated this _24th__ day of July, 2019.
15

16

17
                                                           A
                                                           Marsha J. Pechman
18                                                         United States Senior District Judge
19

20
     Presented by:
21
     THE URBAN LAW FIRM
22
             s/ Sean W. McDonald
23   Sean W. McDonald, WSBA No. 48542
     720 N. 10th Street, A #389
24   Renton, WA 98057
     P. (702) 968-8087; F. (702) 968-8088
25




     Judgment
     (Case No. 2:19-cv-00028-MJP)
                                                      3
     smcdonald@theurbanlawfirm.com
 1   Counsel for Plaintiffs
 2

 3   142762

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Judgment
     (Case No. 2:19-cv-00028-MJP)
                                     4
